                        IN THE UNITED STATES DISTRICT COURT
                                                                                                FILED
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION                                             AUG 2 9 2019

                                                                                          CLERK. US DISTRICT COURT
FREDDIE GILCHRIST,                                                                              NORPQi K. VA



        Plaintiff,

        V.                                                       CIVIL NO.2:18-cv-338


ANDREW SAUL,'
Acting Commissioner ofSocial Security,

        Defendant.



                                           FINAL ORDER


        This matter comes before the Court on the Report and Recommendation of the United

States Magistrate Judge with respect to the parties' cross motions for summary judgment in the

instant case. See ECF No. 19. For the reasons below, the Court hereby ADOPTS such Report

and Recommendation, ECF No. 19; DENIES the plaintiffs motion for summary judgment, ECF

No. 12; GRANTS the Commissioner's motion for summary judgment, ECF No. 16; and

AFFIRMS the final decision of the Commissioner.


        I.      BACKGROUND


        Freddie Gilchrist("Plaintiff), proceeding pro se, brought this action pursuant to 42 U.S.C.

§§ 405(g) and 1382(c)(3), seeking judicial review of a final decision of the Commissioner of the

Social Security Administration ("Commissioner"), which denied Plaintiffs claims for disability

insurance benefits("DIB")under Title II of the Social Security Act and for Supplemental Security

Income ("SSI") under Title XVI of the Social Security Act. ECF No. 3.



'Andrew Saul became the Acting Commissioner of the Social Security Administration on June 17, 2019,
after the commencement of this lawsuit. Therefore, Andrew Saul (hereinafter, "Commissioner") has been
substituted for Nancy A. Berryhill as defendant in this case. S^ Fed. R. Civ. P. 25(d).

                                                    1
        On October 2, 2018, Plaintiff filed a Motion for Summary Judgment. EOF No. 12. On

November 2, 2019, the Commissioner filed a Motion for Summary Judgment^ and supporting

memorandum, which also includes the Commissioner's response in opposition to Plaintiffs

Motion. ECF Nos. 16, 17. On November 9,2018,Plaintiff filed his response in opposition to the

Commissioner's Motion. ECF No. 18. The parties' motions were then referred to United States

Magistrate Judge Robert J. Krask pursuant to 28 U.S.C. § 636(b)(1)(B) and(C)and Federal Rule

of Civil Procedure 72(b)for a report and recommendation. S^ ECF No. 10.

        On July 10,2019, Judge Krask filed his Report and Recommendation, which recommends

that that the Court (1) deny Plaintiffs motion for summary judgment; (2) grant the

Commissioner's motion for summary judgment; and (3) affirm the final decision of the

Commissioner. ECF No. 19 at 27. By receiving a copy ofthis Report and Recommendation,each

party was advised of the right to file written objections to specific findings or recommendations

made by Judge Krask in the report and was further advised that the district court would conduct a

de novo review of any portions of such report to which timely objection is made. Id. at 28. On

July 19, 2019, Plaintiff filed a purported objection to the Report and Recommendation, ECF No.

20, and the Commissioner filed a brief response thereto, ECF No. 21. Plaintiffs purported

objection is now before the Court.

        n.      STANDARD OF REVIEW

        After the magistrate judge's report and recommendation is filed with the Court, the district

judge "shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which [proper] objection is made." 28 U.S.C. § 636(b)(1); s^



^ The docket entry for this motion notes that it is the corrected version of the Commissioner's Motion for
Summary Judgment, a previous version of which was filed a day earlier on November 1, 2018 (see ECF
No. 12).
Fed. R. Civ. P. 72(b)(3). Upon review, the district judge "may accept, reject, or modify, in whole

or in part,the findings or recommendations made by the magistrate judge." 28 U.S.C.§ 636(b)(1).

        However, if a party makes only "general and conclusory objections that do not direct the

comt to a specific error in the magistrate's proposed findings and recommendations," de novo

review is unnecessary. Allen v. Coll. of William & Marv. 245 F. Supp. 2d 777, 788 (E.D. Va.

2003)(quoting Oroiano v. Johnson. 687 F.2d 44,47(4th Cir. 1982)(internal citations omitted)).

Moreover, "[a] mere restatement of the arguments raised in the summary judgment filings does

not constitute an objection for the purposes of district court review." Nichols v. Colvin. 100 F.

Supp. 3d 487, 497 (E.D. Va. 2015); see also Hartfield v. Colvin. No. 2:16-CV-431, 2017 WL

4269969,at *7(E.D. Va. Sep.26,2017)("The Court may reject perfunctory or rehashed objections

. . . that amount to 'a second opportunity to present the arguments already considered by the

Magistrate Judge.")(internal citation omitted). If no proper objection is made, the district court

need only review the report and recommendation for clear error. S^ Diamond v. Colonial Life &

Acc. Ins. Co.. 416 F.3d 310, 315 (4th Cir. 2005).

        III.    DISCUSSION

        Plaintiff maintains that he became disabled in May 2014 due to injuries in his back, knees,

and hips, and that he has been unable to work since that time. His summary judgment motion

therefore seeks reversal of the June 21, 2017 decision of the Administrative Law Judge ("ALJ")

denying him disability benefits.^ However,Judge Rrask found in his Report and Recommendation



^ In his summary judgment motion. Plaintiff tried to submit certain medical reports that were generated
after his administrative hearing in 2017 and therefore were not considered by the ALJ. Specifically,
Plaintiff asked the Court to consider a January 2018 report from an orthopedic surgeon as well as x-rays
taken in July 2018 and September 2018. However,Judge Krask found in his Report and Recommendation
that such new evidence does not relate to the period before the date of the ALJ's decision and therefore
cannot be the basis of a remand to the Social Security Administration for consideration of new material
evidence. ECF No. 19. at 27(citing 42 U.S.C. § 405(g) and 20 C.F.R. § 404.970(a)(5),(b)). Judge Krask
further found that such new evidence cannot be considered on this appeal since it was not presented to the
that substantial evidence supports the ALJ's finding that Plaintiff is not disabled because (1)

substantial evidence shows that that Plaintiff had a residual functional capacity for light work, and

(2)substantial evidence shows that Plaintiff was capable of returning to his past relevant work as

a customer service representative and a general inspector, both of which are classified as a light

work. ECFNo. 19. Judge Krask therefore recommends that the Commissioner's decision denying

Plaintiff disability benefits be affirmed. Id

       In his purported objection to the Report and Recommendation,Plaintiffdoes not take issue

with any specific findings or recommendations contained therein. Rather, Plaintiff claims that he

"object[s] to the decision made by the Commissioner" and then restates the arguments he raised

on summaryjudgment that(1)the ALJ's decision is not supported by substantial evidence,(2)that

Plaintiff has been disabled since May 2014, and (3) that Plaintiff has been unable to work since

that time. ECF No. 20. Plaintiff further claims that the Commissioner failed to "look[] at the full

picture of[his] medical conditions,[which] are not going away and [are] getting worse[]." Id

       As set forth above. Plaintiffs rehashing of arguments that he raised on summaryjudgment

does qualify as an objection for purposes ofthis Court's review. Nichols. 100 F. Supp. 3d at 497.

Nor has Plaintiff identified any specific error in the Report and Recommendation to trigger such

review. Therefore, the Court need only review the Report and Recommendation for clear error.

Allen. 245 F. Supp. 2d at 788. After reviewing same, along with the files and record ofthis case,

the Court FINDS no clear error in the Report and Recommendation.

       IV.     CONCLUSION

       Accordingly, the Court hereby ADOPTS the Magistrate Judge's Report and

Recommendation, ECF No. 19; DENIES the plaintiffs motion for summary judgment, ECF No.




ALJ. Id (citing Smith v. Chater. 99 F.3d 635,638 n.5(4th Cir. 1996)).

                                                  4
12; GRANTS the Commissioner's motion for summary judgment, ECF No. 16; and AFFIRMS

the final decision of the Commissioner.


         The Clerk is DIRECTED to forward a copy of this Final Order to the plaintiff, Freddie

Gilchrist, and to all Counsel of Record.

       IT IS SO ORDERED.




                                                     UNITED STATE


Norfolk, VA
August        2019
